Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanisic et al. (2011/0185065) in view of Eyuboglu (US Patent 11,206,549).

Regarding claims 1, 11 and 19 Stanisic et al. discloses system/method for distributing connections to mobility management node instances, the system comprising( see fig. 2 load balancer , see [0010] load balancer to more evenly distribute traffic): 
a connection load balancer including at least one processor and a memory( see fig. 2, load balancer processor and routing module ); and 
receiving a connection request message generated by a RAN node for initiating a connection with one of the mobility management node instances( see [0011] receiving the initialization request forwarded by the load balancer); 
applying a connection distribution algorithm to select a mobility management node instance to handle the connection request message(see [0056] Load balancer 120 
forwarding the connection request message to the selected mobility management node instance( see [0011] when a load balancer receives a packet from a client that includes the blade ID, it knows which blade to forward the packet to. By referring to blade IDs directly in the packets, the load balancer no longer needs to maintain and reference a state table ) .
creating, for protocol continuity and in a cache or database populated at least in part by the connection load balancer, an association between an IP address of the selected mobility management node instance and an IP address and port of the RAN node extracted from a source IP address and source port field of the connection request message( see [0030] In the case that the network element is a router (or is implementing routing functionality), the control plane typically determines how data (e.g., packets) is to be routed (e.g., the next hop for the data and the outgoing port for that data), and the data plane is in charge of forwarding that data. For example, the control plane typically includes one or more routing protocols (e.g., Border Gateway Protocol (BGP), Interior Gateway Protocol(s) (IGP) (e.g., Open Shortest Path First (OSPF), Routing Information Protocol (RIP), Intermediate System to Intermediate System (IS-IS), etc.), Label Distribution Protocol (LDP), Resource Reservation Protocol (RSVP), etc.) that communicate with other network elements to exchange routes and select those routes based on one or more routing metrics.)
Stanisic et al. fails to specifically point out an S1/N2 connection distributor implemented by the at least one processor for: publishing Internet protocol (IP) addresses for receiving connection requests and ingress messages from radio access 
However Eyuboglu teaches an S1/N2 connection distributor implemented by the at least one processor for: ( see col. 47, lines 18-22, there is a single S1/NG-U interface to a CU (distributed MP-GW architecture) or to an AN (standalone MP-GW architecture) 
Eyuboglu teaches publishing Internet protocol (IP) addresses for receiving connection requests and ingress messages from radio access network (RAN) nodes ( see col. 53, lines 50-64, it is ready to accept 5G NR connection requests from UEs and other downstream MPs. Once MP1 connects to the mesh network like a UE, it receives a private IP address from the core network (e.g., a P-GW in the 4G core network). This IP address is used by the MP to communicate with other nodes in the operator network. In a preferred embodiment of the architecture, the logical core network nodes P-/S-GW (or UPF)); 
Eyuboglu teaches maintaining connection loading measurements of the mobility management node instances ( see col. 58 line 60- col 59, lines 6, UEs always establish a connection with the LTE eNodeB, and the LTE eNodeB adds the MNC and the mesh network as a secondary 5G NR node. LTE eNodeB configures the UE for cell measurements in the mesh network, and uses UE's Measurement Reports in deciding when to add the mesh network as a secondary node. LTE eNodeB also sends the Measurement Report received from the UE to the MNC to assist in selecting the preferred MN-RN or MP during the secondary node addition procedure.) ; 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide Stanisic et al. invention with Eyuboglu invention because Eyuboglu invention  provides In DC a UE, in addition to 
Regarding Claims 2, 12 and 20 Stanisic et al. in view of Eyuboglu discloses everything as applied above (see claims 1, 11 and 19). 
receiving, at the connection load balancer, a subsequent message on the connection; querying the cache or database using a source IP address and a source port extracted from the subsequent message to determine the IP address of the mobility management node instance serving the connection; and forwarding, by the connection load balancer, the subsequent message to the IP address of the mobility management node instance( see [0058] The client 130 echoes the cookie in COOKIE ECHO message and includes the verification tag, V_Tag_Blade_i in the message sent to load balancer 120 (operation 620). The load balancer 120 identifies the COOKIE ECHO message as a non-INIT packet and extracts the Blade ID information from the verification tag field of the packet (V_Tag_Blade_i) and forwards the packet to Blade Server "i" 105 (operation 625).).
Regarding Claims 3 and 13 Stanisic et al. in view of Eyuboglu discloses everything as applied above (see claims 1 and 11). 

wherein publishing the IP addresses comprises broadcasting gratuitous address resolution protocol (ARP) messages or Internet control management protocol version 6 
Regarding Claim 4 Stanisic et al. in view of Eyuboglu discloses everything as applied above (see claim 1). 
comprising configuring the IP addresses published by the connection load balancer as alias addresses of loopback interfaces of the mobility management node instances (see [0041]. Other load balancers may serve as backup to take over for load balancer 120 in the event of a failure. Load balancer 120 manages packet routing 
Regarding Claim 5 Stanisic et al. in view of Eyuboglu discloses everything as applied above (see claim 3). 
at the mobility management node instances, listening on the IP addresses published by the connection load balancer (see [0010] Dynamically evaluating the current load on the blades prior to forwarding the initialization request allows the load balancer to more evenly distribute traffic among all the blades of the load balancing site and avoid overloading any particular blade.)
Regarding Claims 6 and 14 Stanisic et al. in view of Eyuboglu discloses everything as applied above (see claims 1 and 11). 
Stanisic et al. fails to specifically point out wherein the mobility management node instances comprise mobility management entity (MME) or access and mobility management function (AMF) instances and wherein receiving the connection request message comprises receiving an S1 or N2 connection request message as claimed 
Eyuboglu teaches wherein the mobility management node instances comprise mobility management entity (MME) or access and mobility management function (AMF) instances and wherein receiving the connection request message comprises receiving an S1 or N2 connection request message (see col. 53 lines 50- col. 54 line8,  accept 5G NR connection requests. Core network procedures are used by the MME (or AMF/SMF) to select the co-located S-GW/P-GW when MP1 is registering with the core network.)

Regarding Claims 8 and 16 Stanisic et al. in view of Eyuboglu discloses everything as applied above (see claims 1 and 11). 
detecting failure of one of the mobility management node instances and automatically routing the connection request message to an available mobility management node instance (see [0041]. Other load balancers may serve as backup to take over for load balancer 120 in the event of a failure. Load balancer 120 manages packet routing between blades acting as clients and/or servers internal to the load balancing site and devices (e.g., clients and outside servers) external to the load balancing site.).
Regarding Claims 9 and 17 Stanisic et al. in view of Eyuboglu discloses everything as applied above (see claims 8 and 16). 
detecting reestablishment of the mobility management node instance and wherein applying the connection distribution algorithm includes including the reestablished mobility management node instance as a selection candidate of the connection distribution algorithm( see [0056] can be seen in FIG. 6, client 130 sends an 
Regarding Claims 10 and 18 Stanisic et al. in view of Eyuboglu discloses everything as applied above (see claims 1 and 11). 
detecting availability of a new mobility management node instance and wherein applying the connection distribution algorithm includes including the new mobility management node instance as a selection candidate of the connection distribution algorithm( see [0047] For example, if the received packet requests a new server connection, incoming packet analysis module 310 determines whether blade 105 should accept the request. Packet creation module 320 creates packets in response to received packets on already established connections. See also  [0062] The packet is an INIT ACK packet to acknowledge the request from blade client 105 to initiate a new connection. In the INIT ACK packet, the Blade ID V_Tag_Blade_i is already embedded in the verification tag. Load balancer 120 extracts the Blade ID from the verification tag and forwards the packet accordingly.).
Allowable Subject Matter
Claims 7 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 24, 2022